Exhibit 10.1

AGREEMENT FOR PURCHASE AND SALE

THIS AGREEMENT FOR PURCHASE AND SALE (the “Agreement”) is by and between
GREENVILLE MIXED-USE PARTNERS, LLC, a limited liability company (“Seller”), and
DANIEL REALTY COMPANY, LLC, an Alabama limited liability company (or its
assignee, as hereafter provided) (“Purchaser”).

The effective date of this Agreement, for purposes of calculating any time
periods set forth in this Agreement, shall be deemed to be the last date upon
which this Agreement has been fully executed by both parties, as set forth on
the signature pages hereto (the “Effective Date”).

WHEREAS, Seller desires to sell, transfer and convey to Purchaser and Purchaser
desires to buy and receive from Seller on the terms and conditions set forth
herein, the Property hereafter described.

NOW, THEREFORE, for and in consideration of ten dollars ($10.00) cash in hand
paid, the premises contained herein, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
that the above recitals are true and correct and further agree as follows:

ARTICLE I; PURCHASE AND SALE OF PROPERTY.

1.1 Property. Seller hereby agrees to sell, transfer, assign and convey to
Purchaser, and Purchaser hereby agrees to purchase, accept and receive from
Seller at Closing, approximately 14+/- acres of unimproved land located at Old
Airport Road in Greenville, Greenville County, South Carolina, as more
particularly described on the drawing attached as Exhibit A (the “Real
Property”), together with all of Seller’s rights, privileges and easements, if
any, to any and all improvements, appurtenances, benefiting, belonging or
pertaining to the Real Property, and in and to any land lying in the bed of any
street, road or highway in front of or adjoining said Real Property, together
with any strips or gores relating to said Real Property (the Real Property and
the easements and interests described above being hereinafter referred to
collectively as the “Property”). The Property is part of any existing platted
parcel of land of approximately 26+/- acres situated within the Crescent Place
mixed-use development and known as Tract 5 according to the survey entitled
“Fluor Daniel” by Freeland & Associates dated April 21, 2000, revised
September 10, 2005, recorded in the Office of the Register of Deeds for
Greenville County, South Carolina in Plat Book 50-M at Pages 35-40 (“Tract 5”).

1.2 Subdivision. It shall be a condition of Closing that Seller, at Seller’s
expense, shall cause Tract 5 to be subdivided (the “Subdivision”) into two lots
consisting of the 14+/- acre parcel to be sold to Purchaser pursuant to this
Agreement and the remaining land (approximately 12+/- acres) (the “Seller
Retained Land”). Purchaser will have approval rights over the proposed
subdivision plat. The parties covenant and agree to cooperate with one other to
finalize the subdivision plat within 90 days of the Effective Date in order that
Seller may submit the same to the applicable governmental agency for Greenville
County for preliminary approval during the Due Diligence Period hereafter set
forth. All engineering, legal, and other third party fees and expenses incurred
in connection with the subdivision described herein (the “Subdivision Costs”)
will be paid by Seller. In addition to all matters shown on the Subdivision
plat, Seller will agree



--------------------------------------------------------------------------------

to grant to Purchaser utility, drainage, slope, access, construction staging and
other easements or licenses on the Seller Retained Land as the parties shall, in
good faith, negotiate during the Due Diligence Period in order to accommodate
Purchaser’s intended development on the Property; provided, however, that in no
event will Seller be required to execute any such easement or license that has a
material adverse effect on the Seller Retained Land.

ARTICLE II; PURCHASE PRICE.

2.1 Purchase Price. The purchase price for the Property shall be Three Hundred
Thousand and 00/100 Dollars ($300,000.00) per acre, as shall be determined based
upon the Survey of the Property to be obtained pursuant to the terms of this
Agreement (“Purchase Price”). The Purchase Price, after credits, deductions and
set offs, if any, shall be payable in cash at Closing by wire transfer or other
immediately available funds.

2.2 Earnest Money

(a) Within five (5) business days of the Effective Date, Purchaser shall deliver
an earnest money deposit in the amount of Fifty Thousand and No/100 Dollars
($50,000.00) (the “Earnest Money”), to a national division of either First
American/Fidelity National Title Insurance Company/Commonwealth Land Title
Insurance Company, as the parties shall mutually determine (sometimes referred
to herein as “Escrow Agent”), by wire transfer.

(b) The Earnest Money shall be held by Escrow Agent pursuant to the terms of an
escrow agreement, the form of which will be finalized to the parties’ mutual
satisfaction (the “Escrow Agreement”). Interest earned on the Earnest Money will
become a part thereof. Escrow Agent shall retain possession of the Earnest Money
until delivery or return thereof is permitted or required under this Agreement
and the Escrow Agreement. The Earnest Money will be applied against the Purchase
Price upon Closing or otherwise disbursed as provided in this Agreement.

ARTICLE III; DUE DILIGENCE PERIOD

3.1 Purchaser’s Investigations. Commencing on the Effective Date for a period of
one hundred twenty (120) days thereafter (the “Due Diligence Period”), Purchaser
may elect to perform or have performed, solely at its expense, such studies and
investigations of the Property as Purchaser deems desirable, including, without
limitation: (a) the physical condition of the Property; (b) surveys,
environmental studies; and (c) such other matters relating to the Property as
Purchaser deems appropriate. Seller hereby grants to Purchaser, and its
representatives, agents, and employees, access to the Property at all times to
permit Purchaser access for the purposes permitted hereunder. Access and all
studies and investigations and any inspections related thereto shall be
conducted so as not to interfere with the use of the Property by Seller or any
other agreement affecting the Property. Purchaser shall promptly restore any
damage to the Property caused by Purchaser’s access, studies and investigations
of the Property, in order to return the Property to substantially its prior
condition prior to such access, studies and investigations. Purchaser shall
indemnify, hold harmless, and, upon Seller’s request, defend Seller from and
against any and all costs (including reasonable attorneys’ fees and costs),
damages and liabilities, claims, causes of action, or threats thereof, incurred
by or asserted



--------------------------------------------------------------------------------

against Seller as a result of studies or investigations conducted by or on
behalf of Purchaser, or as a result of the access to the Real Property by
Purchaser or its agents, employees, or contractors, including, without
limitation, claims for personal injury, property damage, and services rendered
or materials furnished to or for the account of Purchaser.

3.2 Extension of Due Diligence Period. Purchaser may extend the Due Diligence
Period for one thirty (30) day period by written notification to Seller and
Escrow Agent prior to the end of the Due Diligence Period and depositing with
the Escrow Agent prior to the end of the Due Diligence Period an additional
deposit of Twenty-Five Thousand and No/100 Dollars ($25,000.00), which such
additional deposit shall constitute Additional Earnest Money and shall be
subject to all provisions herein regarding Earnest Money.

3.3 Intentionally Deleted.

3.4 Notice of Suitability. In the event that Purchaser’s studies and
investigations indicate, in Purchaser’s sole judgment and discretion, that the
Property is suitable to Purchaser, Purchaser shall send written notice (the
“Notice of Suitability”) to Seller prior to the end of the Due Diligence Period
(as the same may be extended as provided in Section 3.2 above). In the event
that Purchaser fails to send Seller the Notice of Suitability by the end of the
Due Diligence Period (as the same may be extended as provided in Section 3.2
above), this Agreement shall terminate, the Earnest Money will be returned to
Purchaser and the parties shall have no further obligation to each other. In the
event Purchaser timely delivers the Notice of Suitability, the Earnest Money
will thereupon become nonrefundable to Purchaser in all events other than a
Seller default under this Agreement or the failure of any express condition to
closing to be satisfied.

ARTICLE IV; TITLE AND SURVEY

4.1 Title and Survey. Within ten (10) days of the Effect Date, Purchaser shall
order a commitment from a title company to be selected by Purchaser (the “Title
Company”), for an owner’s and mortgagee’s title policy covering the Property
(the “Title Commitment”). Within sixty (60) days of the Effective Date, Seller
shall provide, at Seller’s expense, a survey of the Property which shall be
certified to Purchaser and to Purchaser’s lender (if any), which shall in
sufficient in form and substance to enable the Title Company to remove its
standard survey exception (the “Survey”), and otherwise acceptable to Purchaser
and Purchaser’s lender in all respects. The Survey will be updated following the
Subdivision to reflect the subdivided lot and all matters shown on the
Subdivision map. Purchaser shall have the right to object, in its sole and
absolute discretion, to any exceptions to the Title Commitment or to any matter
shown on the Survey, by giving written notice to Seller and the Title Company no
later than the expiration of the Due Diligence Period, stating the matters to
which Purchaser objects and the reasons therefor, time being strictly the
essence thereto. If Purchaser fails timely to provide such written objection,
then Purchaser shall be deemed to have approved all matters affecting title to
the Land and the Survey as of the date of the Title Commitment or the Survey, as
applicable. If Purchaser so objects to any matter affecting title or the Survey,
then Seller shall, within ten (10) days after receipt of such written notice,
elect in writing, in its sole and absolute discretion, either to (a) endeavor
(without any obligation to do so) to cure or remove any one (1) or more of such
objections, or (b) terminate this Agreement.



--------------------------------------------------------------------------------

4.2 Title Objections. If Seller elects to endeavor to cure or remove any title
objection or Survey matter, Seller shall have a reasonable time determined by
Seller from time to time, not to exceed thirty (30) days, to endeavor to cure or
remove such title objection or Survey matter, which cure period shall extend the
Closing Date. For purposes of this Agreement, the term “cure” shall include,
without limitation, either of the following actions taken by Seller at Seller’s
sole cost and expense: (a) “bonding off” an objection or posting a letter of
credit in connection therewith; or (b) obtaining an appropriate endorsement to
Purchaser’s title policy and/or title commitment for the Property that
reasonably protects Purchaser from an objection. Seller shall have no liability
to Purchaser for any defects in or objections to title or the Survey or for
failure to cure or remove any such defects or objections, except as set forth in
the following sentence. Purchaser’s sole remedies with respect to any such
defect or objection shall be the termination of this Agreement pursuant to this
Section, whereupon Purchaser shall receive a return of the Earnest Money along
with any accrued interest.

ARTICLE V; CLOSING AND POSSESSION DATES

5.1 Closing Date. The purchase and sale contemplated hereby (the “Closing Date”)
shall be closed within thirty (30) days after the end of the Due Diligence
Period.

5.2 Possession. Seller will tender possession of the Property to Purchaser on
the Closing Date.

5.3 Seller’s Deed. Seller shall convey title to the Property to Purchaser by
limited warranty deed.

ARTICLE VI; SALES EXPENSES

6.1 Seller’s Expenses. Seller’s expenses shall include prepayment premiums on
any existing loans, cost of releasing such loans, the cost of the Survey and
updated survey described above, the transfer tax and other similar tax and
recording fees incurred due to the conveyance of the Property, all Subdivision
Costs, and Seller’s attorneys’ fees.

6.2 Purchaser’s Expenses. Purchaser’s expenses shall include the cost of the
Owner’s and Mortgagee’s Title Policy described above, Purchaser’s attorney’s
fees, all fees and costs associated with the Feasibility Studies performed by
Purchaser, and Seller’s attorneys’ fees.

6.3 Prorations. Prorations to the Closing Date shall include: all current taxes
and assessments, charges for solid waste removal and sewage, utilities,
assessments for maintenance, and other charges attributable to use of the
Property. The basis for proration of taxes shall be the last known actual taxes
payable. However, if such taxes are not based on a full assessment of the
present Property improvements, the portion shall be based on the current tax
rate and the assessed value as shown on the assessor’s record at the time of
settlement. Purchaser and Seller agree to adjust the tax proration post Closing
once the final tax bill for the tax year of Closing has been received. All past
due taxes, rollback taxes, and special assessments certified as a lien on the
Property as of the Closing Date shall be paid by the Seller. Seller shall remain
obligated to pay all ad valorem taxes arising out of the use of the Property,
attributable to periods of time prior to Closing that may be imposed on the
Property which may arise due to a lapse of any agricultural exemption or
otherwise.



--------------------------------------------------------------------------------

ARTICLE VII; RISK OF LOSS

7.1 Risk of Loss by Condemnation. In the event at any time prior to Closing, any
portion of the Property is taken or is threatened to be taken by eminent domain
or similar taking, then Purchaser shall have the option of (a) terminating this
Agreement, in which event the Escrow Agent shall refund to Purchaser the Earnest
Money and all accrued interest earned thereon, and neither party shall have any
further rights or obligations hereunder, or (b) purchasing the Property, in
which event Seller shall assign to Purchaser all rights and remedies it may have
with regard to the such condemnation proceeding, including, without limitation,
the proceeds of such condemnation, whether received or anticipated to be
received.

ARTICLE VIII; REPRESENTATIONS, WARRANTIES, AND COVENANTS OF SELLER.

Seller hereby represents, warrants, and covenants that at the Date of Closing
all of the following will be true in all material respects:

8.1 Title. Seller has good and marketable title to the Property to be conveyed
hereunder, subject to easements and other matters of record on the date of
execution of this Agreement and which do not materially affect the marketability
or use of the Real Property.

8.2 Authorization. Seller has full power and authority to execute and deliver
this Agreement and perform all of its obligations under this Agreement. All
consents, authorizations and approvals which may be required in order for Seller
to enter into this Agreement or consummate the transactions contemplated hereby
have been obtained. The person executing this Agreement on behalf of Seller has
been duly authorized and empowered to bind Seller to this Agreement. This
Agreement, when executed and delivered by Seller, shall constitute the valid and
binding agreement of Seller and be enforceable against Seller in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws or regulations
presently or hereafter in effect which affect the enforcement of creditors’
rights generally.

8.3 No Conflict with or Breach of Other Agreements. Neither the execution and
delivery of this Agreement, nor the incurrence of the obligations herein set
forth, nor the consummation of the transactions provided for herein, nor
compliance with the terms of this Agreement, conflict with or result in a breach
of any of the terms, conditions, or provisions of, or constitute a default
under, any bond, note, or other evidence of indebtedness, or any indenture,
mortgage, deed of trust, loan agreement, lease, or other material agreement or
instrument to which Seller is a party or by which the Property may be bound,
provided that this representation shall not apply to any agreement, rights or
governmental permits or authorizations which are not assignable by Seller
(whether by their terms, at law or otherwise) without consent of a third party
or as to which the failure to obtain same would not have a material adverse
effect on the operation or value of the Property.

8.4 Not a Foreign Person. Seller is not, (A) a “foreign person,” as such term is
defined in Section 1445(f)(3) of the Internal Revenue Code of 1954, as amended,
or (B) a “disregarded entity” as such term is defined in
Section 1.1445-2(b)(2)(iii) of the Code of Federal Regulations.



--------------------------------------------------------------------------------

8.5 No Condemnation. There are no condemnation or eminent domain proceedings
pending or, to the actual knowledge of Seller, threatened against any portion of
the Property.

8.6 Possession. Seller has not granted to any party any license, lease, or other
right relating to the use or possession of the Property or any part thereof.

8.7 Notices. To Seller’s actual knowledge, Seller has not received any written
notice from any public authority or any governmental authority or regulatory
agency concerning the existence of any presently uncorrected violation of any
ordinance, public regulation or statute of any municipal, state or federal
government or agency with respect to the Property. If Seller shall receive any
such written notice it will promptly provide a copy of it to Purchaser.

8.8 Litigation. There is no action, suit or proceeding by or before any court,
governmental instrumentality or agency now or pending or threatened against or
affecting the Seller, or any of the assets to be sold by Seller to Purchaser
hereunder which might materially or adversely affect the operation of the
Warehouse or otherwise impair any of the real or personal property being
purchased herein.

8.9 Environmental Matters. Seller hereby represents and warrants to Purchaser
that: (i) neither Seller nor, to the Seller’s knowledge, any previous owner of
the Property or any other person or entity has ever used, generated, processed,
stored, disposed of, released or discharged any Hazardous Substance on, under,
or about the Property or transported it to or from the Property, nor, to the
Seller’s knowledge, has any party ever alleged that any such activities have
occurred; and (ii) to the best of Seller’s knowledge, no use by Seller, any
prior owner of the Property, or any other person, has occurred which violates or
has been alleged by any party to violate any applicable Environmental Law, and
the Property is not on any “Superfund” list under any applicable Environmental
Law, nor is it subject to any lien related to any environmental matter. As used
in this Agreement, “Hazardous Substance” shall mean and include all hazardous or
toxic substances, wastes or materials, any pollutants or contaminates
(including, without limitation, asbestos and raw materials which include
hazardous constituents, radon and urea formaldehyde), and any other similar
substances or materials which are included or regulated by any local, state, or
Federal law, rule, or regulation pertaining to environmental regulation,
contamination, clean-up or disclosure, including, without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of l980, the
Superfund Amendments and Reauthorization Act of 1986, the Resource Conservation
and Recovery Act, the Toxic Substances Control Act, the Federal Insecticide,
Fungicide and Rodenticide Act, as amended (collectively, “Environmental Laws”).
In the event Seller has breached the representations and warranties in this
paragraph, Seller shall indemnify and hold Purchaser, its successors and
assigns, harmless from and against all fines and penalties and liabilities,
including all foreseeable and unforeseeable consequential damages, any other
damages, costs and losses, including reasonable attorneys’ fees, directly or
indirectly and in whole or in part arising out of or attributable to Hazardous
Substances existing beneath or on the surface of the Property on or prior to any
Closing or the migration thereof within or from the Property at any time,
whether before or after any Closing, including without limitation the cost of
any remedial, removal,



--------------------------------------------------------------------------------

response, abatement, clean-up, investigative and monitoring costs, and any other
related costs and expenses. Such representations and warranties and the
indemnification provisions in this paragraph shall survive Closing and shall not
be merged therein.

8.10 Survival. The representations and warranties set forth in Article VIII
shall survive the Closing and the delivery of the Deed for a period of twelve
(12) months from the Closing Date (the “Survival Period”). If Seller obtains
actual knowledge during the term of this Agreement of any matters that render
any of its representations or warranties under Article VIII to be untrue, Seller
shall promptly disclose such matters to Purchaser in writing. If Purchaser
obtains actual knowledge during the term of this Agreement of any matters that
render any of Seller’s representations or warranties under to be untrue,
Purchaser shall promptly disclose such matters to Seller in writing.

ARTICLE IX; ADDITIONAL TERMS.

9.1 Restrictive Covenant with respect to Seller Retained Land. Seller will
execute a restrictive covenant against the Seller Retained Land prohibiting the
development or use of such land from any residential for rent product
(multifamily, condominium, etc.) (a “Residential Rental Use”) for a period of
twenty-four (24) months from Closing. The terms of the restrictive covenant will
be finalized during the Due Diligence Period.

9.2 ROFR with respect to Seller Retained Land.

(a) In consideration of the Purchase Price and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Seller, Seller hereby further grants to Purchaser a right of first refusal (the
“Seller Retained Land ROFR”) to purchase all or any part of the Seller Retained
Land if (and only if) the same is to be sold for a Residential Rental Use. If at
any time the Seller either (i) decides to sell the Seller Retained Land or any
part thereof for development as a Residential Rental Use, or (ii) receives a
good faith, bona fide third party offer to purchase the Seller Retained Land or
any part thereof for Residential Rental Use which the Seller elects to accept,
Seller shall deliver to Purchaser immediately a written notice containing an
offer (the “Offer”) to sell the Seller Retained Land or such portion thereof. If
the Offer is made due to the fact that the Seller has received a good faith,
bona fide offer from a third party to purchase the Seller Retained Land or a
portion thereof for Residential Rental Use, the Offer to Purchaser shall be on
the same terms and conditions as contained in the third party offer received by
the Seller. Upon receipt of a copy of the Offer or a written summary thereof,
Purchaser shall have ten (10) days in which to exercise its ROFR by providing
Seller with written notice of its desire to purchase the Seller Retained Land or
any portion thereof in accordance with the terms of the Offer. The parties shall
thereafter have a period of thirty (30) days in which to finalize a contract for
the purchase and sale of the Seller Retained Land on the terms set forth in the
Offer. If Purchaser fails to give Seller such written notice within said ten
(10) days or the parties are unable to finalize the form of the contract
therefor within such thirty (30) days, Seller shall be free to sell the Seller
Retained Land to a third party; provided, however, if the economic terms of the
proposed third party transaction are more favorable to the proposed third party
than the terms contained in the Offer (the “Favorable Terms”), then Seller shall
first offer to sell the Seller Retained Land to Purchaser upon such Favorable
Terms. Purchaser shall have ten (10) days after its receipt of the Favorable
Terms in which to give written notice to



--------------------------------------------------------------------------------

Seller of Purchaser’s intent to purchase the Seller Retained Land upon the
Favorable Terms, and thirty (30) days to finalize a contract for the sale of the
Seller Retained Land. If Purchaser fails to give Seller such written notice
within said five (5) days or the parties are unable to finalize the form of the
contract therefor within such twenty (20) days, Seller shall be free to sell the
Seller Retained Land to a third party. Upon exercise by Purchaser of the Seller
Retained Land ROFR as aforesaid, Purchaser shall purchase the Seller Retained
Land in accordance with the terms set forth in the Offer, including without
limitation, the purchase price set forth therein and the closing schedule
established thereby.

(b) The Seller Retained Land ROFR shall apply to Offers for Residential Rental
Use and no other intended uses of the Seller Retained Land.

9.3 Survival of Warranties. Except as expressly stated herein, all
representations, warranties and covenants by Purchaser which are contained in
this Agreement or given pursuant hereto shall not merge with the deed to be
delivered at Closing and shall survive Closing.

9.4 Broker. Seller and Purchaser each represent and warrant to the other that
neither Seller nor Purchaser has entered into any agreement which might result
in the obligation to pay any brokerage commission, finder’s fee or other similar
compensation with respect to the transaction contemplated hereby. Seller and
Purchaser shall indemnify each other and hold each other harmless from and
against any losses, liabilities, damages, costs and expenses (including
attorney’s fees) incurred by the other by reason of any breach or inaccuracy of
the representation and warranty contained in this paragraph. The provisions of
this paragraph shall survive the Closing, or if the Closing does not occur, the
termination of this Agreement. 

9.5 Default of Remedies. If Purchaser shall default in the performance of any
part of this Agreement, Seller may elect to waive such default or Seller may
elect to terminate this Agreement by written notice to Purchaser. In the event
this Agreement is terminated by Seller, the Earnest Money shall be forfeited as
Seller’s entire liquidated damages and Purchaser shall have no other
responsibility or liability of any kind to Seller by virtue of such default. In
the event Closing fails to occur due to Seller’s default in its performance
obligations under this Agreement prior to or on the Closing Date, or Seller’s
failure to comply with any obligation imposed on it herewith for any reason, or
the representations and warranties of Seller set forth in this Agreement shall
not be true and correct in any material respect as and when made in accordance
with their respective terms, Purchaser may (i) enforce specific performance
hereof and seek such other relief as may be provided by law or equity or
(ii) terminate this Agreement and receive all of the Earnest Money held by the
Escrow Agent plus all accrued interest earned thereon, thereby releasing Seller
and Purchaser from this Agreement.

9.6 Notices. Any and all notices, elections or demands permitted or required to
be made under this Agreement shall be made in writing, signed by the party
giving such notice, election or demand, and shall be delivered to the other
party at the address set forth below or at such other address as may be supplied
in writing by one of the following methods: (a) personal, in hand delivery to
the named recipient; (b) registered or certified mail, return receipt requested;
(c) overnight courier; or (d) by facsimile transmission directly to the named
recipient followed immediately thereafter by a copy mailed by U.S. Mail. The
date of delivery or the date of mailing, as the case may be, shall be the
effective date of giving of such notice, election or demand.



--------------------------------------------------------------------------------

The address of the Seller is:

Greenville Mixed-Use Partners, LLC

c/o Merrifield, Patrick, Vermillion

521 East Morehead Street, Suite 400

Charlotte, North Carolina 28202

Telephone: (704) 561-5238

Facsimile: (704) 248-2101

Attn: Mr. Ken Chapman

The address of Purchaser is:

Daniel Realty Company, LLC

3660 Grandview Parkway, Suite 100

Birmingham, AL 35243

Telephone: (205) 428-4500

Facsimile: (205) 428-4615

Attn: Mr. Justin Weintraub – Vice-President-Multi-Family

or such other address as any party hereto may give the other pursuant to the
provision hereof.

9.7 Market Withdrawal: From and after the date that Purchaser gives its Notice
of Suitability on the Property, Seller agrees it will not solicit or accept
other offers or enter into any other negotiations or contracts to sell the
Property.

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to subject matter hereof and supersedes all prior
agreements and understandings of the parties in connection herewith. No
covenant, warranty, representation, condition or undertaking not expressed
herein, or in any certificate, instrument or documents delivered pursuant
hereto, shall affect or be effective to interpret, change or restrict this
Agreement. No modifications, waiver, discharge, cancellation or other agreement
shall affect the terms hereof unless in writing and signed by the parties
hereto.

9.9 Non-waiver. Failure on the part of either party to insist upon strict
compliance by the other with any of the terms, covenants or conditions hereof
shall not be deemed a waiver of such terms, conditions and covenants, unless
otherwise provided herein.

9.10 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their respective heirs, executors,
administrators, legal representatives, successors, transferees and assigns.

9.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of South Carolina.



--------------------------------------------------------------------------------

9.12 Assignment. Purchaser shall be permitted to assign its rights under this
Agreement without the Seller’s prior written consent. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto, and their
respective permitted successors and assigns.

9.13 Effective Date. This Agreement will be considered effective on the date
last signed by Purchaser or Seller.

9.14 Construction. This Agreement shall not be interpreted or construed more
strictly against one party or the other merely by virtue of the fact that it was
drafted by counsel to Seller or Purchaser; it being hereby acknowledged and
agreed that Seller and Purchaser have both contributed materially and
substantially to the negotiations and drafting of this Agreement.

9.15 Counterparts. This Agreement may contain more than one counterpart of the
signature page and this Agreement may be executed by the affixing of the
signatures of each party to one of such counterpart signature pages; all of such
counterpart signature pages shall be read as though one, and they shall have the
same force and effect as though all of the signers had signed a single signature
page.

9.16 Severability. In the event that any condition or covenant herein contained
is held to be invalid or void by any court of competent jurisdiction, the same
shall be deemed severable from the reminder of this Agreement and shall in no
way affect any other covenant or conditions herein contained. If such condition,
covenant or other provision shall be deemed invalid due to its scope or breadth,
such provision shall be deemed valid to the extent of the scope or breadth
permitted by law.

9.17 Waiver of Trial by Jury. EACH PARTY HEREBY WAIVES, IRREVOCABLY AND
UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF
OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED IN
CONNECTION HEREWITH, THE PROPERTY, OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR
OTHER ACTIONS PERTAINING HERETO OR TO ANY OF THE FOREGOING.

9.18 As-Is Conveyance. Except as expressly set forth herein, Seller makes no
warranty or representation regarding any aspect of the Property or its
suitability for Purchaser’s intended use. If Purchaser elects to purchase the
Property, it shall be conveyed to Purchaser on an “as-is, where is” basis.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives on the date and year set forth below:

 

    SELLER Date of execution:     GREENVILLE MIXED-USE PARTNERS, LLC

4/10/14

            By:   Merrifield Partners, LLC,       Its Manager       By:  

James E. Merrifield

        James E. Merrifield         Its Manager     PURCHASER Date of execution:
    DANIEL REALTY COMPANY, LLC

4/10/14

            BY:   Daniel Realty Corporation       Its Manager     By:  

Justin R. Weintraub

    Its:  

Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Property

INTENTIONALLY OMMITTED

EXHIBIT B

DUE DILIGENCE ITEMS

Seller agrees to permit access to the Property and Seller’s records regarding
the same to Purchaser, its advisors and consultants.



--------------------------------------------------------------------------------

AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), is by and
between GREENVILLE MIXED-USE PARTNERS, LLC, a limited liability company
(“Seller”) and DANIEL REALTY COMPANY, LLC, an Alabama limited liability company
(“Purchaser”). The effective date of this Amendment shall be the date upon which
this Agreement has been fully executed by both parties, as set forth on the
signature pages hereto (the “Effective Date”).

RECITALS

Seller and Purchaser have entered into that certain Purchase and Sale Agreement
with an Effective Date of April 10, 2014 (the “Purchase Agreement”) with respect
to the sale of the Property more particularly described therein. The parties
desire to amend the Purchase Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the Recitals, Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used in this Amendment without definition
shall have the meanings ascribed to them in the Purchase Agreement.

2. Property. The parties have agreed upon the division line of Tract 5 as shown
on the proposed ALTA Survey prepared by Freeland Surveying dated June 6, 2014,
and agree that the metes and bounds legal description of the Property shall be
as set forth on Exhibit A attached hereto. Said metes and bounds legal
description will be replaced by the final subdivision legal once the subdivision
plat has been recorded.

3. Purchase Price. Section 2.1 of the Purchase Agreement is hereby modified and
amended to provide that the Purchase Price for the Property shall be Four
Million Two Hundred Ninety Thousand and No/100 Dollars ($4,290,000.00).

4. Due Diligence Period. Section 3.1 of the Purchase Agreement is hereby
modified and amended to extend the initial Due Diligence Period until August 22,
2014. Purchaser’s right to further extend the Due Diligence Period for an
additional 30 days (namely, until September 22, 2014) upon depositing an
additional $25,000 Earnest Money deposit as set forth in Section 3.2 of the
Purchase Agreement, remains in full force and effect.

5. Ratification. Except as modified hereby, the Purchase Agreement is hereby
ratified and affirmed.

[SIGNATURES ON FOLLOWING PAGE]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives on the day and year set forth below.

 

    SELLER: Date of execution:     GREENVILLE MIXED-USE PARTNERS, LLC

6/30/14

    By:   Merrifield Partners, LLC       Its Manager       By:  

Ken A. Chapman

        Ken A. Chapman         Its Manager     PURCHASER: Date of execution:    
DANIEL REALTY COMPANY, LLC

6/30/14

    BY:   Daniel Realty Corporation,       Its Manager       By:  

Justin Weintraub

        Justin Weintraub         Its Vice President

 

2



--------------------------------------------------------------------------------

EXHIBIT A

INTENTIONALLY OMMITTED